Citation Nr: 0911516	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to a service-connected 
left ankle disability.  

2.  Entitlement to an increased rating for a subtalar 
dislocation with medial talus fracture of the left ankle, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for 
musculoligamentous strain of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1999 to 
March 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2007, December 2007 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In the December 2007 and June 2008 rating decisions, the RO 
considered service connection of the right knee and secondary 
service connection of the right knee as separate issues.  The 
Board will address the right knee claims as a single issue.  


FINDINGS OF FACT

1.  The competent medical evidence does not reveal that the 
Veteran's right knee condition is the result of an injury 
sustained during active duty service. 

2.  The competent medical evidence does not reveal that the 
Veteran's service-connected disabilities caused or aggravated 
his right knee condition.  

3.  The competent medical evidence shows that the Veteran's 
service-connected subtalar dislocation with medial talus 
fracture of the left ankle approximates marked limited 
motion.

3.  The competent medical evidence shows the Veteran has full 
range of moion of the left knee, along with some tenderness 
and crepitation.   


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).    

2.  The schedular criteria for a 20 percent rating for the 
Veteran's service-connected subtalar dislocation with medial 
talus fracture of the left ankle have been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5274 (2008). 

3.  The schedular criteria for an initial rating in excess of 
ten percent for the Veteran's service-connected 
musculoligamentous strain of the left knee have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Regarding the claim for service connection of 
a right knee condition, the RO originally provided VCAA 
notice to the Veteran in correspondence dated in October 
2007.  In that letter, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the Veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  In 
February 2007, the RO sent a letter specifying what is 
required to establish secondary service connection for the 
left knee, and in February 2008, the RO sent a similar letter 
as to the right knee claim.    

In the correspondence dated in October 2007, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

As to the left ankle increased rating claim, the RO sent VCAA 
notice in May 2007.  In that correspondence, the RO explained 
how the disability rating and effective date are determined.  
In regards to assigning a disability rating, the RO informed 
the Veteran that VA considered the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment.  However, this 
letter did not state the evidence must show the impact of the 
condition on the Veteran's daily life.  Despite this 
omission, the Board finds that the Veteran had constructive 
notice of this requirement though Mr. Berry, his attorney.  
In a July 2007 notice of disagreement, Mr. Berry stated that 
the VA medical examination on record was not reflective of 
the Veteran's ordinary, everyday life.  Through this 
statement, Mr. Berry showed that he was aware that the 
evidence must demonstrate an impact on the Veteran's daily 
life.  In the May 2007 VCAA letter, the RO also provided 
examples of evidence that the Veteran should submit that 
might affect how VA determines a disability rating.  This 
correspondence satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service medical 
records and VA medical center (VAMC) records, including 
physical therapy treatment notes.  The Veteran received a VA 
left knee examination in April 2007, a left ankle examination 
in May 2007 and a right knee examination in March 2008.  A 
May 2008 medical opinion is also of record.  In his VCAA 
response, dated in May 2008, the Veteran affirmed that he had 
no other evidence to give to VA to substantiate his claim.  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Service Connection-Right Knee

Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R.     § 3.310(a) (2008); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(providing that secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service-connected disorder) reconciling Leopoldo v. 
Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

The record shows the Veteran is alleging entitlement to 
service connection for a right knee disability on both a 
direct and secondary basis.  In his September 2007 claim, the 
Veteran alleged that he injured his right knee during a fall 
in service.  In his February 2008 notice of disagreement, the 
Veteran's attorney stated that VA should have considered the 
right knee claim on a secondary basis, not just on a direct 
basis, as it did in its December 2007 rating decision.  

Service treatment records show the Veteran sustained an 
injury to his left ankle after falling from a rope during 
basic training in October 1999.  The records do not indicate 
that the Veteran sustained a right knee injury or complained 
of right knee pain while in service.  

VAMC records evidence the Veteran's complaints of bilateral 
knee pain.  Specifically, the Veteran reported to VA urgent 
care in January 2008 due to bilateral knee pain and left 
ankle pain.  The Veteran described the pain as achy to sharp, 
centering around the patella.  The urgent care examiner noted 
that both knees were tender to palpation around the patella.  
A February 2008 physical therapy note shows the Veteran 
complained of bilateral knee pain that was worse in the left 
knee and had occurred for two to three years.  The Veteran 
reported pain upon bending, climbing stairs and kneeling.  A 
February 2008 VAMC progress note by Dr. T.J. showed the 
Veteran complained of knee pain that had worsened since his 
in-service injury.  Dr. T.J. opined that it appeared as 
likely as not that the Veteran's right knee pain was related 
to his in-service injury.  

In a report of the March 2008 VA orthopedic examination, 
P.J., a certified physicians' assistant, described the 
Veteran's subjective complaints, which included swelling upon 
overuse, pain on the anterior aspect of the right knee and 
strain due to compensating for his left knee.  The Veteran 
reported taking Motrin three times daily for knee pain, 
primarily of the left knee.  P.J. noted the Veteran did not 
need aids for walking.  No symptoms of arthritis and no 
functional limitations on standing or walking were found.  
Range of motion of the right knee was zero to 140 degrees, 
with pain beginning at 130 degrees and ending at 120 degrees.  
There was no evidence of crepitation, grinding or 
instability, and there was no decrease in range of motion 
upon repetition.  P.J. confirmed that she had read the 
Veteran's service treatment records, VA records and previous 
VA examination reports.  She opined that the Veteran's right 
knee condition was less likely as not (i.e., less than 50/50 
probability) caused by his service-connected left knee 
condition.  She stated that the Veteran's left knee condition 
was not severe or debilitating enough to cause a chronic 
medical condition in the right knee.  
  
VA provided a separate medical opinion in May 2008.  That 
opinion was based on a review of the VA examination and x-ray 
findings.  C.J., a certified physicians' assistant, opined 
that right knee pain is less likely as not (i.e., less than 
50/50 probability) caused by or a result of the service-
connected left ankle.  C.J. determined that x-rays showed no 
evidence of degenerative changes or changes consistent with 
traumatic arthritis.  Upon review of previous VA 
examinations, C.J. found no evidence of altered gait or 
disease considered significant enough to alter body mechanics 
and place excessive strain on the contralateral joint.  C.J. 
opined that, to reasonably consider a lower extremity injury 
to be severe enough to adversely affect and damage 
contralateral joints, it must be severe enough to alter gait, 
interrupt normal body mechanics or cause injury sufficient to 
damage the contralateral joint.  

The Board is mindful of Dr. T.J.'s February 2008 opinion that 
it appeared as likely as not that the Veteran's right knee 
pain was related to his in-service injury.  This contradicts 
the March and May 2008 VA opinions that did not favor service 
connection.  The Board must weigh the probative value of 
medical opinions and in doing so, may favor one medical 
opinion over the other.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
The Board finds the probative value of the three opinions to 
weigh against the Veteran's claim.   

Whether a medical opinion is based on sufficient facts and 
data is an important indicator of the probity of that 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
303 (2008).  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).   
The evidence does not show that Dr. T.J. reviewed the 
Veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board must find Dr. T.J.'s statements to as 
to the relation of the Veteran's current right knee pain and 
his in-service left ankle injury to be unpersuasive.  For 
this reason, the Board, in its discretion, rejects this 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).   

Upon reviewing the medical evidence, the Board finds no basis 
to grant service connection for the Veteran's right knee 
condition on either a direct or a secondary basis.  The 
Veteran did not injure his right knee in service, and his 
current right knee pain has not been medically linked to his 
in-service left ankle injury.  The competent medical evidence 
also failed to show that the Veteran's service-connected left 
ankle or knee conditions caused or aggravated his claimed 
right knee condition.  The March 2008 VA examination report 
is particularly probative in that the examiner thoroughly 
discussed the Veteran's records, subjective complaints and 
current clinical examination findings.  The examiner also 
provided reasoning for his conclusion.  

The Board has considered the Veteran's lay statements 
regarding the etiology of his right knee pain but declines to 
give them any weight.  There are circumstances where lay 
evidence may be competent and sufficient to establish a 
diagnosis or medical etiology of a condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, 
however, the claimed right knee condition is not of the type 
for which such lay evidence is competent and sufficient.  The 
issue of whether his right knee has been affected by his 
service-connected left ankle or left knee requires expertise 
in orthopedics.  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119                              (1999).  
When the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008);  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Ankle

Presently, the Veteran's service-connected left ankle 
disability is rated 10 percent disabling effective April 30, 
2007, the date of the Veteran's increased rating claim.  The 
Veteran is contesting this rating assignment.

The Veteran's subtalar dislocation with medial talus fracture 
of the left ankle is rated pursuant to Diagnostic Code 5271.  
Under that code, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 5271 
(2008).  A 20 percent rating is assigned for marked 
limitation of motion.  Id.  A 20 percent rating is the 
highest available under that code.

Of all the Diagnostic Codes pertaining to ankle disabilities, 
only Diagnostic Code 5270 provides for a rating higher than 
20 percent.  Under that code, a 30 percent rating is assigned 
for ankylosis of the ankle in plantar flexion, between 30 and 
40 degrees, or in dorsiflexion, between zero and 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2008).  

Service treatment records show the Veteran injured his left 
ankle while climbing a rope in basic training.  His service 
records show the Veteran received treatment on numerous 
occasions for this injury, deemed a left subtalar dislocation 
with medial talus fracture.  

The Veteran received a VA orthopedic examination for his left 
ankle in May 2007.  B.R., a certified physicians' assistant, 
noted functional limitation upon standing and walking in that 
the Veteran was able to stand for less than one hour and walk 
less than one mile.  B.R. noted symptoms of giving way, 
instability, pain, stiffness and weakness.  The Veteran 
reported a history of joint disease flare-ups on a weekly 
basis, consisting of swelling and pain.  The Veteran also 
reported intermittent ankle instability resulting in frequent 
ankle sprains.  Range of motion findings were dorsiflexion of 
0-10 degrees, with pain on active and passive range of 
motion, and plantar flexion from 0-45 degrees without pain on 
motion.  B.R. also noted negative varus or valgus angulation.  
B.R. determined the Veteran's lateral tendons were flexible, 
and his medial tendons were tight.  B.R. believed this 
explained the frequent sprains.  

VAMC records showed the Veteran's ongoing complaints of ankle 
pain.  A January 2008 urgent care note indicated the 
Veteran's chronic ankle pain had worsened.   A February 2008 
VAMC physical therapy evaluation showed the Veteran 
complained of twisting his left ankle regularly.  A February 
2008 treatment note indicated that his left ankle pain and 
swelling worsened upon activity.    

The Board finds that an increase to a 20 percent disability 
rating is warranted for subtalar dislocation with medial 
talus fracture of the left ankle.  The May 2007 VA 
examination revealed that the range of motion of the left 
ankle was limited by at least 50 percent of the normal range 
of motion for dorsiflexion.  The examiner noted giving way, 
instability, pain, stiffness and weakness upon examination.  
Further, the Veteran consistently reported pain in his left 
ankle and that repetitive use caused pain to increase.  
Accordingly, the competent evidence of record shows that the 
Veteran suffers from a marked limitation of motion of the 
left ankle. 

The evidence does not support a rating in excess of 20 
percent.  Again, the VA examination results from May 2007 
showed dorsiflexion of 0-10 degrees, with pain on active and 
passive range of motion, and plantar flexion from 0-45 
degrees without pain on motion.  While this report shows that 
the Veteran's left ankle range of motion was limited, it does 
not show that the joint was immobile.  Absent such evidence, 
the report does not support a finding of ankylosis.  Without 
objective evidence of ankylosis on examination, there is no 
basis for a schedular rating in excess of 20 percent.  38 
C.F.R. § 4.71a, 5271 (2008).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and 
symptomatology.  Moreover, the Veteran has not asserted that 
his service-connected left ankle disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for assignment of an extraschedular 
evaluation.  Id.   

The Board also finds that the severity of the Veteran's left 
ankle disability appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order, 
and a 20 percent rating is appropriate for the entire period 
of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Left Knee

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  The words "slight," "moderate" and 
"severe" are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008). 

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2008).  
Diagnostic Code 5258 assesses the dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain, and effusion into the joint with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2008).  Under Diagnostic Code 5259, symptoms due to the 
removal of semilunar cartilage of either knee warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).  Diagnostic Code 5262 assesses malunion of the tibia 
and fibula with moderate knee or ankle disability with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562 
(2008).  

The RO granted service connection and an initial ten percent 
disability rating for the Veteran's left knee disability, 
secondary to his service-connected left ankle disability, in 
an April 2007 rating decision.  The Veteran appeals this 
decision.  

During his April 2007 VA knee examination, the Veteran 
claimed that he developed left knee pain soon after the 
injury to his left ankle.  The Veteran spoke of aching pain 
over the lateral joint line, under the patella, which was 
aggravated by stress to the knee.  He also complained of 
popping and cracking with flexion and extension exercises, 
but did not have problems with swelling or instability.  He 
was unable to run due to the pain.  He managed the pain with 
over-the-counter medication.  C.J., a certified physicians' 
assistant, noted stiffness, tenderness and crepitation.  C.J. 
noted range of motion of zero to 140 degrees.  Based on the 
examination, an interview and the Veteran's history, C.J. 
related the left knee condition to the in-service fall but 
stated that the condition appeared to be mild and did not 
affect his occupation or the activities of daily living.     

The record shows that the Veteran sought treatment for left 
knee pain at a VAMC on several occasions.  In February 2008, 
the Veteran complained of bilateral knee pain which was worse 
in the left knee and had been ongoing for two to three years.  
He reported pain on bending the knee, kneeling and climbing 
stairs.  The Veteran stated he was able to walk two to three 
blocks, but a cane was needed for longer walks.  The examiner 
noted tenderness with patellar compression and a normal gait 
pattern.

The Veteran is currently rated under diagnostic code 5260 at 
ten percent disabling. The Veteran does not meet the 
requirements for a 20 percent rating, as the medical evidence 
of record does not show that the Veteran's flexion is limited 
to 30 degrees.  

The Board has considered the applicability of other 
diagnostic codes for leg and knee disabilities.  The Veteran 
does not have ankylosis of the knee, semilunar dislocated 
cartilage with frequent episodes of locking, pain and 
effusion into the joint, limitation of extension or 
impairment of the tibia and fibula.  The competent medical 
evidence shows that the Veteran does not have slight 
recurrent subluxation or lateral instability.  There is no 
evidence of ligamentous laxity, and the Veteran did not 
report giving out of the left knee.  Accordingly, diagnostic 
codes 5256-5258 and 5261-5262 for knee and leg conditions are 
not applicable in this case. 

The Board also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§  4.40 and 
4.45.  

The Board further notes that there is no evidence of record 
showing that the Veteran's left knee disability warrants a 
higher rating on an extraschedular basis. The Board finds 
that the rating criteria reasonably describes the claimant's 
disability level and symptomatology.  Moreover, the Veteran 
has not asserted that his service-connected left knee 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's left 
knee disability appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order, 
and a ten percent rating is appropriate for the entire period 
of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

The preponderance of the evidence is against the claim, and 
assignment of an increased disability rating for a left knee 
disability is not warranted.  38 C.F.R. § 3.102 (2008).


ORDER

Service connection for a right knee condition is denied.  

Entitlement to a disability rating of 20 percent for a 
subtalar dislocation with medial talus fracture of the left 
ankle is granted.  

Entitlement to an initial disability rating in excess of 10 
percent for a left knee disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


